Case 1:20-cv-00966-EGS Document 6 Filed 04/23/20 Page 1 of 2
UNITED STATES DISTRICT COURT FOR THE DISTRICT OF COLUMBIA

 

Stefania Maurizi

Plaintiff

vs. Civil Action No.: 1:20-cv-00966 EGS

United States Department of State

Defendant

 

AFFIDAVIT OF SERVICE VIA CERTIFIED MAIL

I, Angela H. Croson, a Private Process Server, being duly sworn, depose and say, I have been duly authorized to make service of
the documents listed herein in the above entitled case, I am over the age of eighteen years and am not a party to or otherwise
interested in this matter.

DOCUMENT(S): Summons with attachments, Complaint with exhibits 1-4, and Notice of Errata with attachments

SERVE TO: United States Attorney General

SERVICE ADDRESS: 950 Pennsylvania Avenue NW, Washington, DC 20520

METHOD OF SERVICE: By mailing the documents listed herein to United States Attorney General at 950 Pennsylvania Avenue
NW, Washington, DC 20520 on 04/15/2020 via United States Postal Service, Certified Mail, Return Receipt Requested. Article

Number: 7019 1120 0001 3834 0464. Service was signed for, return receipt attached. Service was signed for on 04/20/2020 by
United States Attorney General, return receipt attached.

I declare under penalty of perjury that this information is true.

4

Executed On

 

 

 

AX{A0AO — Hp hy Cea
a mee eo Client Ref Number:00335493

Job #: 1577079

 

Capitol Process Services, Inc. | 1827 18th Street, NW, Washington, DC 20009 | (202) 667-0050
Case 1:20-cv-00966-EGS Document 6 Filed 04/23/20 Page 2 of 2

SENDER: COMPLETE THIS SECTION

w@ Complete items 1, 2, and 3.
@ Print your name and address on the reverse
so that we can return the card to you.

B® Attach this card to the back of the mailpiece,
or on the front if space permits.

     

        

COMPLETE THIS SECTION ON DELIVERY

A. Signature
X 01 Agent
(1 Addressee
B. Received by (Printed Nampy C. Date of Delive
ecel y Ko" ry

  

 

 

 

 

1.

United States Attorney General

950 Pennsylvania Avenue, NW f

Washington, DC 20530-0001

HMA MA A

9590 9402 4943 9063 5362

   

D. Is delivery addi 417 [1 Yes

 

 

 

 

 

2. Article Number (Transfer from service labe})

ferent a
If YES, enter delivery “ae No .

3. Service Type 1 Priority Mall Express®
OI Adult Signature 1 Registered Mall™
(Adult Signature Restricted Delivery 1 Registered Mall Restricted

Certified Mall® Delivery :
C Certified Mail Restricted Delivery O Return Recelpt for

Merchandise

O Collect on Delivery ‘ es
1 Gollect on Delivery Restricted Delivery [1 Signature Confirmation™

 

| Insured Mail. ~ (1 Signature Confirmation
7019 1120 0001 3 B34 O4h4 [oO insured Mal Restricted Delivery Restricted Delivery
lover

 

, PS Form 3811, July 2015 PSN 7530-02-000-9053

Domestic Return Receipt ;
